MEMORANDUM **
Nkechi Nnachi appeals pro se the district court’s summary judgment in favor of defendant in Nnachi’s action alleging race, national origin, and pregnancy discrimination, in violation of Title VII of the Civil Rights Act of 1964. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Balint v. Carson City, Nev., 180 F.3d 1047, 1050 (9th Cir.1999), and we affirm.
The district court properly granted summary judgment because Nnachi failed to establish that she exhausted her administrative remedies as to the Regents of the University of California (“Regents”), see Sosa v. Hiraoka, 920 F.2d 1451, 1458-59 (9th Cir.1990), and failed to raise a genuine issue of material fact as to whether the Regents of the University of California was her employer, see Adcock v. Chrysler Corp., 166 F.3d 1290, 1292 (9th Cir.1999).
We have considered Nnachi’s contentions that the district court denied her a fair trial and violated her equal protection rights, that the Regents’ counsel’s comments constituted unfair prejudice, and that the Regents withheld evidence and provided vague responses to interrogatories, and we conclude that they are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.